Citation Nr: 0926367	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  07-17 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1977 to April 1977.
This matter arises before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The Veteran requested a hearing at a Travel Board that was 
scheduled for June 25, 2009, at the VA Central Office.  The 
record reflects that the Veteran failed to report for his 
hearing.  If a Veteran fails to appear for a scheduled 
hearing and a request for postponement has not been received 
and granted, the case proceeds as though the request for a 
hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2008).  
Since the Veteran did not request postponement, his hearing 
request is deemed withdrawn.


REMAND

In December 2005, the Veteran filed an application for 
compensation, attempting to reopen a previously denied claim.  
Since that time, the Veteran put the RO on notice that he was 
treated for schizophrenia at a naval hospital during boot 
camp multiple times.  For example, in a statement 
accompanying his application for compensation, the Veteran 
declared that while at the "Great Lakes Illinois Navy Boot 
Camp," side effects from inoculations "landed" him in the 
psychiatric ward at the boot camp hospital.  In his February 
2007 notice of disagreement, the Veteran again asserted that 
his schizophrenic symptoms originated from a shot during boot 
camp.  He then filled out a form authorizing the "Great 
Lakes Illinois Navy Boot Camp Psychiatric Ward" to release 
his records to the VA before filing a VA Form 9 with an 
attached June 2007 VA treatment record noting his first 
hospitalization was during his boot camp in 1977, where he 
was treated at the psychiatric ward for auditory 
hallucinations and schizophrenia.  Finally, the Veteran's VA 
treatment records also include a November 2005 record that 
notes the Veteran became sick from inoculations at boot camp 
and was hospitalized for the symptoms in 1977.  
   
In response to this evidence, the RO did not make any effort 
to obtain any records associated with the Veteran's claim for 
schizophrenia from the aforementioned military hospital.  
Instead, the RO simply noted that the Veteran's STRs were 
already associated with the claims file and sent the Veteran 
a VCAA notice letter asking for the dates of treatment and 
the exact location of the hospital.  However, the Board notes 
that since the Veteran was in the service for less than a 
month, the RO already knew the approximate dates of 
treatment.  Moreover, the Veteran was sufficiently clear that 
he was treated on the base of the Great Lakes Naval Station.  
Since the Veteran alleges he was treated for schizophrenia in 
service but his STRs are absent of any notation related to 
such treatment, the record needs to be developed in order to 
adjudicate the claim.        

Finally, the Veteran claimed he was receiving Social Security 
benefits related to his mental illness in statements recorded 
by VA doctors in June 2005 and April 2006.  VA has a duty to 
obtain Social Security Administration (SSA) records when they 
may be relevant to a claim.  The medical and legal documents 
pertaining to this application have not been associated with 
the claims folder.  The possibility that SSA records could 
contain evidence relevant to the claim cannot be foreclosed 
absent a review of those records.  Quartuccio v. Principi, 16 
Vet. App. 183, 188 (2002).  
  
Accordingly, the case is REMANDED for the following action:

1.	Contact the National Personnel Records 
Center or other appropriate repository of 
records and request any available clinical 
records pertaining to the Veteran's 
reported treatment at the Naval Station 
Great Lakes psychiatric ward for the 
period from March 1977 to April 1977.  The 
search should include any archived or 
retired records.  If no records are 
available, please make specific note of 
that fact in the claims file.
 
2.  Obtain all medical and legal documents 
pertaining to the Veteran's application(s) 
for SSA disability benefits.  If no 
records can be found, indicate that the 
records do not exist and whether further 
efforts to obtain the records would be 
futile.

3.  After any additional development 
deemed necessary is accomplished, the 
Veteran's application to reopen his claim 
for service connection for schizophrenia 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
Veteran should be provided with a 
Supplemental Statement of the Case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law, as well as regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





